Title: To James Madison from Daniel Fitzhugh, 15 August 1808
From: Fitzhugh, Daniel
To: Madison, James



Sir
Louisville Augt. 15th: 1808.

The frequent robberies of the mail from this to the Eastward, together with the extream badness of its regulations, must be my apology for troubling you with this letter, advising you of my having recieved a Bill of Exchange, drawn on you by Meriwether Lewis Esqr. No. 2. dated July 22, 1803, in favour of Joseph Char or order for Five hundred dollars, and endorsed to Fitzhugh & Rose, and from them To Messrs. Henry Shroeder &C. merchants of Baltimore, which I must beg of you not to pay, without being well assured of its coming from the house of H. Shroeder &C.  It is really to be lemented, that we are So badly Served by the Post-office department.  We are at times weeks without receiving the mail, and when recd. we get advices of letters being opened & others being forwarded which never come to hand, much to the injury of those concerned, and particularly to the Merchantal interest.  I am with great respect, Yr. Obt. Hbl Servt

D Fitzhugh

